Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-31 are pending in the present application with claims 1 and 9 being independent.

Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
In claim 7, line 2, “DICOM” should be changed to -- Digital Imaging and Communications in Medicine (DICOM)--.
	In claim 11, a period should be added at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 9-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites the limitation "the provider weight value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner will assume claim 4 depends from claim 3 to provide antecedent basis for “the provider weight value.”
Claim 6 recites a particular expression but does not define the various variables recited in the expression.  For instance, what does R represent?  What does X represent?  Accordingly, the Examiner is unable to determine the particular metes and bounds of the claim.
Claim 9 recites the limitation "the first subset" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner will assume “a subset” in line 3 reads --a first subset-- to provide antecedent basis for “the first subset” in lines 13 and 14.
Claim 9 recites the limitation “the data generated from the structured exam quality review” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-31 are rejected for depending from claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0278448 to Sadeghi et al. (“Sadeghi”) in view of U.S. Patent App. Pub. No. 2004/0078232 to Troiani (“Troiani”), U.S. Patent App. Pub. No. 2019/0228063 to El-Sherif et al. (“El-Sherif”), and U.S. Patent App. Pub. No. 2020/0135326 to Averbach et al. (“Averbach”):
Regarding claim 1, Sadeghi discloses a computer-implemented method (the Title and Figure 1 disclose/illustrate a computer-implemented method), comprising: 
accessing a plurality of digitally stored, unstructured medical diagnostic data ([0048] discloses a corpus of medical reports while [0046] notes that medical reports can be raw text transcribed from audio (whereby the raw text would be “unstructured medical diagnostic data”); furthermore, the corpus of medical reports would be digitally stored as the invention is computer-implemented as noted above); 
...
receiving digital input specifying one or more errors in the first set of diagnostic reports and digitally storing the digital input in association with the first subset of medical diagnostic data ([0048] discusses how labels indicative of errors in the corpus of medical reports (which would include a “first set of diagnostic reports”) can be used to train statistical techniques; therefore, digital input specifying such errors in association with the first subset is received and stored); 
training a ... machine learning model using the digital input and the first subset of medical diagnostic data ([0048] discloses training a statistical model (which is a machine learning model per [0197]) using the “first subset” of the corpus of medical reports and the labeled errors/digital input);
evaluating the ... machine learning model, after training, for a second subset of the medical diagnostic data, the second subset being different from the first subset, to result in outputting one or more provider error rate data ([0048] discloses using the statistical model  
...
wherein the method is performed by one or more computing devices (Figure 1 illustrates computing devices).
While [0048] of Sadeghi discloses how the corpus of medical reports can be annotated with labels indicative of errors and how the corpus of medical reports includes the first subset of reports (which would include at least a first set of diagnostic reports), Sadeghi does not appear to disclose digitally displaying the first subset of the medical diagnostic data ... using a computer display device, concurrently with digitally displaying one or more quality control checklists that are specific to a medical discipline represented in the first set of diagnostic reports.
Nevertheless, El-Sherif teaches (Figure 4E and [0053]) that it was known in the healthcare informatics art to digitally display a medical report (left side of Figure 4E) using a computer display device concurrently with digitally displaying a quality control checklist (right side of Figure 4E) related to the medical report which advantageously allows users to confirm the accuracy and completeness of the information contained in the report and make necessary changes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have digitally displayed the first subset of the 
Furthermore, Sadeghi appears to be silent regarding applying a grading algorithm to the one or more provider error rate data to yield one or more output provider quality score values.
Nevertheless, Averbach teaches ([0060] and [0063]) that it was known in the healthcare informatics art for a control center 100 to determine a rating for a physician based on a number of errors in a report generated by the physician (where the score would be dictated by some “grading algorithm”) which would advantageously provide an objective manner of measuring physician/provider performance to allow for performance improvements to be made.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a grading algorithm to the one or more provider error rate data to yield one or more output provider quality score values in the system of Sadeghi as taught by Averbach to advantageously provide an objective manner of measuring physician/provider performance to allow for performance improvements to be made.
Still further, Sadeghi appear to be silent regarding the statistical machine learning model specifically being a hierarchical Bayesian machine learning model.
Nevertheless, Troiani teaches ([0023]-[0024]) that it was known in the healthcare informatics art to utilize hierarchical Bayesian machine learning models to make health determinations because such models are very appealing in a health care environment.  


Regarding claim 2, the Sadeghi/El-Sherif/Averbach/Troiani combination discloses the method of claim 1, further including training the hierarchical Bayesian machine learning model at least in part using provider feature data ([0172] of Sadeghi discloses training the statistical model (which is a hierarchical Bayesian machine learning model per the above combination with Troiani) with clinician feedback data (“provider feature data”)) and patient feature data ([0159] of Sadeghi discloses training the statistical model (which is a hierarchical Bayesian machine learning model per the above combination with Troiani) with patient outcome data (“patient feature data”)).

Regarding claim 7, the Sadeghi/El-Sherif/Averbach/Troiani combination discloses the method of claim 1, further including the unstructured medical diagnostic data comprising a plurality of ... digital images of patient anatomy ([0031]-[0034] of Sadeghi discloses medical images which are of a patient anatomy; further, the images are digital as the physician is reviewing the images on a physical or virtual screen) and a corresponding plurality of radiology diagnostic reports that are based on the images ([0031]-[0034] of Sadeghi discloses free-form narration based on the images).
	However, the Sadeghi/El-Sherif/Averbach/Troiani combination appears to be silent regarding the images being DICOM images.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical images of the Sadeghi/El-Sherif/Averbach/Troiani combination to have been DICOM images as taught by Averbach to facilitate transmission and storage of the images into PACS systems and the like.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0278448 to Sadeghi et al. (“Sadeghi”) in view of U.S. Patent App. Pub. No. 2004/0078232 to Troiani (“Troiani”), U.S. Patent App. Pub. No. 2019/0228063 to El-Sherif et al. (“El-Sherif”), and U.S. Patent App. Pub. No. 2020/0135326 to Averbach et al. (“Averbach”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2009/0204436 to Thorne et al. (“Thorne”)
Regarding claim 3, the Sadeghi/El-Sherif/Averbach/Troiani combination discloses the method of claim 1, further including 
applying the grading algorithm to the one or more provider error rate data to yield one or more initial provider quality score values (as discussed in relation to claim 1 per the combination with Averbach, the grading algorithm is applied to the one or more provider error rate data to yield one or more output (initial) provider quality score values; see [0063] of Averbach), 
modifying the initial provider quality score values by applying a provider weight value associated with a particular healthcare provider ([0063] of Averbach notes that factors , 
...
However, the Sadeghi/El-Sherif/Averbach/Troiani combination appears to be silent regarding again modifying the initial provider quality score values by applying a patient complexity adjustment value, to transform the initial provider quality score values into the one or more output provider quality score values.
Nevertheless, Thorne teaches ([0049]-[0050]) that it was known in the healthcare informatics art to adjust medical professional accuracy scores by weights that account for more difficult clinical conditions (patient complexity adjustment values) resulting in a summary score to advantageously compensate the medical professional who is diagnosing clinical conditions that are more difficult to accurately diagnose.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have again modified the initial provider quality score values by applying a patient complexity adjustment value, to transform the initial provider quality score values into the one or more output provider quality score values in the system of the Sadeghi/El-Sherif/Averbach/Troiani combination as taught by Thorne to advantageously 

Regarding claim 4, the Sadeghi/El-Sherif/Averbach/Troiani/Thorne combination discloses the method of claim [3], further including the provider weight value comprising a provider-specific clinical impact weighting factor ([0063] of Averbach discloses that more critical errors can reduce the physician score more than others; such score adjustments are provider-specific clinical impact weighting factors because they are specific to a provider and  they relate to a clinical impact on a patient).

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6 and 10-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for analyzing .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686